IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
CLYDE ARLINE,
                                           NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
v.
                                           CASE NO. 1D12-5555
STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 19, 2015.

An appeal from the Circuit Court for Duval County.
William A. Wilkes, Judge.

Nancy A. Daniels, Public Defender, and Courtenay H. Miller, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BENTON, and MAKAR, JJ., CONCUR.